Case 7:19-cr-02334 Document 1 Filed on 10/31/19 in TXSD »Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint

HO UNITED STATES DISTRICT COURT

forthe —
Southern District of Texas

 

United States of America )
: aan 5 .
Joshua VILLARREAL ).  CaseNo.. W-14-272GFYU-M |
YOB: 1991 COB: United States
7
Defendant(s)
CRIMINAL COMPLAINT -

L the complainant in this case, state that the following is true to the best of my knowledge and belief. .

 

 

On < about the date(s) of 10/28/2019 -in the county of . Hidalgo in the
outher rn. District of Texas , the defendant(s) violated: . ,
“Code Section. a 7 , "Offense Description
18 USC 922(g)(1) . Possession of a firearm or ammunition, which has affected
interstate commerce, by é an individual having been convicted of a

felony

This criminal complaint is based on these facts:

See Attachment AD

mw Continued on the attached sheet.

rena. iad bit
tol 3014

 

Joshua Wedesky - ATF Special Agent

Printed name and title

’ Sworn to before me and signed in my presence.

 

 

— Date: AfAf//pG-4 Pa 4a A Nf
. > } LC” . Judge's signature a
City andstate: McAllen, Texas ——s—s«~ SS S_—s.S. Magistrate Juan Alanis

Printed name and title

 
- Case 7:19-cr-02334 Document 1 Filed on 10/31/19 in TXSD Page 2 of 3

 

 

AO 91 (Rev. 02/09) Criminal Complaint -

ATTACHMENT A

|; Special Agent J oshua Wedesky, affiant, do hereby depose, and state the |
following:

Tam a Special Agent of the United States Department o of Justice, Bureau of |
. Alcohol, Tobacco, Firearms and, Explosives (ATF ). [have been a law enforcement
officer since March 2015.
My duties include the investigation of violations of Federal firearms laws.. I know
it to be unlawful for any person who has been convicted of a crime punishable by
more than one year in prison to possess.a firearm or ammunition that has affected
interstate or foreign commerce. .

1. On Monday, October 28, 2019, your affiant received information from Edinburg
Police Department investigators that Joshua VILLARREAL (hereinafter referred to

as VILLARREAL) was arrested that day for Possession of Marijuana. Also on -

~ October 28, 2019 after VILLARREAL was arrested, Edinburg Police Department _
- investigators executed a State search warrant at the residence of VILLARREAL, .
_located-in Edinburg, Texas. During the execution of the State search warrant,.

Edinburg Police Department investigators located sixty (60) rounds of 5.56.caliber
~ ammunition, thirty-three (33) rounds of 40 Smith and Wesson caliber ammunition,

'. and twenty-two (22) rounds of 9 millimeter caliber ammunition in, a workout room

inside of the residence. = t ao -

2: On 1 Tuesday, October 29, 2019, your affiant, along with an n Edinburg Police
Department investigator, conducted a custodial interview of VILLARREAL. After
~ being advised of his Miranda Rights, VILLARREAL waived those rights and _
agreed to speak with investigators. VILLARREAL stated during the interview that :
he had received the ammunition from an unidentified friend approximately one —
| Case 7:19-cr-02334 Document1 Filed on 10/31/19 in TXSD- Page 3 of 3

 

a commerce. The ammunition is involved j ina violation of 18 USC §. 922(g)(1)._

 

 

 

_ AO 91 (Rev. 2/09) Criminal Complaint

ATTACHMENT A °

and one half year prior, arid VILLARREAL had kept the ammunition at his.
residence. VILLARREAL also admitted that he was a convicted felon and knew _
| ‘that he ¢ could not possess firearms. VILLARREAL stated that he had: previously

- went to prison two (2) separate times after being convicted for Aggravated Assault

and Possession ofa Controlled Substance. |

3. A -otiminal history query revealed that VILLARREAL has multiple felony
‘convictions, to include the following felony conviction:

- May 5, 2010, convicted of Aggravated Assault (Second Degree Felony) in the
- 92nd Judicial District of Hidalgo County, ‘Texas (Case No. CR-1179- 10- A, Count -
Two). |

Judgment of conviction documentation has been obtained confirming the felony
conviction for VILLARREAL. This felony conviction shows that VILLARREAL
was: convicted ofa crime punishable for up to a year or more in prison.

4, ATE Interstate Nexus Expert Carlos Delgado was contacted for verbal Interstate |
Nexus determination on the ammunition that was located inside the residence. The
ATE Interstate Nexus Expert determined that the ammunition was found to be |

manufactured outside of the state of Texas and affects interstate or foreign

 

 

VL ST : | far fs yy: 23am |
a U.S. Magistrate Juan Alanis . os October 3: 2019
